UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6095



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


JAMES ALLAN ABSTON,

                                            Defendant - Appellant.



                            No. 99-6420



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


JAMES ALLAN ABSTON,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CR-97-339-A)


Submitted:   May 25, 1999                   Decided:   May 28, 1999
Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.


No. 99-6095 dismissed and No. 99-6420 affirmed by unpublished per
curiam opinion.


James Allan Abston, Appellant Pro Se. James L. Trump, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     James Allan Abston seeks to appeal the district court’s denial

of his motion to file an untimely 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998) motion challenging his 1997 convictions on drug and

firearms charges.   We have reviewed the record and the district

court’s opinion and find no reversible error.   Accordingly, in No.

99-6095, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court. See United States v.

Abston, No. CR-97-339-A (E.D. Va. Dec. 31, 1998 & Jan. 27, 1999).*

In No. 99-6420, Abston appeals the district court’s denial of a

motion to reconsider an order denying his motion for preparation of

transcripts.   As Abston did not make a satisfactory showing of

particularized need for the transcripts, 28 U.S.C. § 753(f) (1994),

we affirm the district court’s ruling. We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and oral argument would

not aid the decisional process.

                                         No. 99-6095 - DISMISSED
                                         No. 99-6420 - AFFIRMED



     *
       Although the district court’s orders are marked as “filed”
on December 10, 1998, and December 29, 1998, the district court’s
records show that they were entered on the docket sheet on January
27, 1999, and December 31, 1998, respectively. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the judgment or order was entered on the docket sheet
that we take as the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).

                                  3